DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 11/30/21.
	Claims 1, 5, 9, and 13 have been amended.
	Claims 4, 8, 12, and 16 have been cancelled.
	Therefore, claims 1-3, 5-7, 9-11, and 13-16 are currently pending, and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9-11, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-3, 5-7, 9-11, and 13-16 are directed to the abstract idea of associating customer acquisition costs with revenue generated by said customers, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity.  
Independent claims 1 and 9 describe a method comprising: determining that a user has clicked an ad link on a webpage, recording information associated with the user and the cost associated with acquiring the user, redirecting the user when they click the link, transmitting the user to the landing page associated with the link, 
Next, the aforementioned claims recite additional technical elements including a “link redirection system” for redirecting the user when they click on a link, and “one or more processors” for executing the method. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984.
Dependent claims 2, 7, and 10 recite additional functional elements that are associated with the judicial exception, including: generating an image in response to a prompt, and displaying an ad on a webpage. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  

Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-
Official Notice is taken that it is well-understood, routine, and conventional to generate an image in response to a prompt, and to display ads on a webpage.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 3, 5-6, 11, and 13-14 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the type of image (gif), the intended code (JavaScript), and the content of the data.  Thus, these dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-3, 5-7, 9-11, and 13-16 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, and 15 are rejected under 35 USC 103 as being unpatentable over Donahue (20090055253) in view of Yan (20080091524), and in further view of Bradshaw (20150039346) and Mehanian (10580035).
Claims 1 and 9:  Donahue discloses a system and method comprising:
Recording information associated with the cost associated with acquiring the user for a landing website page (Paragraph 34); attributing the cost to the revenue generated from an ad when the user is on the page associated with the ad (Paragraphs 35-36); and providing at least one of the cost and the revenue to the landing website page; and modifying the landing website page based on at least one of the cost and the revenue, wherein the modifying includes one of (i) adding at least one advertisement display to the landing website page or (ii) removing the at least one advertisement display from the landing website page (Paragraph 49).
Donahue fails to explicitly disclose a method for determining that the user has accessed an ad link on a webpage, and transmitting the user to a link redirection system that send the user to a landing page; transmitting the user to the landing page; or wherein the information associated with the acquired user includes at least one of audience information, session information, and journey information. 
Yan, however, discloses a method for determining that the user has accessed an ad link on a webpage, and transmitting the user to a link redirection system that send the user to a landing page; transmitting the user to the landing page (Paragraphs 29 and 31); and wherein the information associated with the acquired user includes at least one of audience information, session information, and journey information.  (Paragraph 31).

Next, Donahue/Yan fails to explicitly disclose a method for recording information associated with a user, or generating and submitting an image using an image service with information about a user.
Bradshaw, however, discloses a method for recording information about a user and generating and submitting an image using an image service with information about a user. (Paragraph 50).
Therefore, it would have been obvious to combine the image method of Bradshaw with the method of Donahue/Yan.  One would have been motivated to do this in order to transmit data files in the form of images, which enable quick and easy interpretation.
Finally, Donahue/Yan/Bradshaw fails to explicitly disclose a method for recording and transmitting information about a user’s interaction with ads or transmitting it to a polling web service.
Mehanian, however, discloses a method for recording and transmitting information about a user’s interaction with ads or transmitting it to a polling web service. (Col. 15, Line 59 – Col. 16, Line 5; Col. 18, Lines 17-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the ad interaction data of Mehanian with the method of 
Claims 3 and 11:  Bradshaw further discloses a method in which the image file is a gif.  (Paragraph 50).
The rationale for combining Bradshaw with Yah/Donahue/Mehanian is articulated above and incorporated herein.
Additionally, rather than reciting an affirmative step in the process, these claims merely disclose non-functional descriptive material, which is afforded little to no patentable weight.
Claims 5 and 13:  Donahue discloses a method wherein the revenue can be monitored on the landing website page via a rules engine, wherein the rules engine is implemented as particular code in the landing website page's code.  (Paragraphs 20 and 35).
Claims 7 and 15:  Donahue discloses a method wherein the rules engines generates and provides at least one advertisement display to the landing website page based on rules.  (Paragraph 35).
Claims 2 and 10 are rejected under 35 USC 103 as being unpatentable over Donahue/Yan/Bradshaw/Mehanian in view of DeFusco (20160283099).
The Donahue/Yan/Bradshaw/Mehanian combination discloses those limitations cited above, but fails to explicitly disclose a method further comprising: calling the image web service, wherein the image web service generates an image file in response to being called.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the image service of DeFusco with the method of Donahue/Yan/Bradshaw/Mehanian.  One would have been motivated to do this in order to effectively generate images with ad revenue and user data.
Claims 6 and 14 are rejected under 35 USC 103 as being unpatentable over Donahue/Yan/Bradshaw/Mehanian in view of Official Notice.
The Donahue/Yan/Bradshaw/Mehanian combination discloses those limitations cited above, but fails to explicitly disclose a method wherein the particular code is JavaScript code.
Official Notice is taken that it is old and well-known in the art for internet-based code to be written in JavaScript.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the features of the two inventions since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
	The previous rejections under 35 USC 112 have been withdrawn in response to Applicant’s amendments.

	With respect to the previous rejections under 35 USC 103, Applicant argues that Yan does not disclose a method in which user information includes audience identifier information, session identifier information, or journey identifier information.  Examiner disagrees.  Paragraph 31 of Yan specifically describes a situation in which a user is browsing a website.  It further describes collecting information associated with user selections and information associated with a user’s purchase of a product or service on the website. This clearly describes session and “journey” information associated with a user’s activity on a website.  Furthermore, Examiner notes that this limitation merely constitutes non-functional descriptive material (i.e. it simply describes the content of the data), which is afforded little to no patentable weight.  Examiner further notes that the invention does not describe what the information associated with the acquired user is used for.  As currently written, it simply denotes that data is being recorded, and as such, the content of that data is irrelevant in terms of the functionality of the invention.  The only data points that are actually used by the invention are revenue and/or  customer acquisition costs (which are used to select and display an ad to the user). 
Next, regarding claims 6 and 14, Applicant has failed to adequately traverse Examiner’s use of Official Notice.  A challenge to Official Notice must “contain adequate information or arguments so that on its face it creates a reasonable doubt regarding the circumstances justifying” the Examiner’s Notice of what is well-established in the art.  See In re Boon, 439 F.2d 724, 728 (CCPA 1971).

To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner's assertion of official notice would be inadequate. If applicant adequately traverses the examiner's assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).  If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be 
Accordingly, Applicant has failed to "specifically point out the supposed errors in the Examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art."  For at least this reason, the aforementioned limitations are taken to be admitted prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681